OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 23,1964. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the special referee and respondent submits an affirmation in opposition to said motion.
The special referee sustained four charges of professional misconduct, to wit, conversion of his client’s funds, failing to maintain a duly constituted escrow account and commingling clients’ funds with personal funds, engaging in an impermissible conflict of interest in the representation *192of two clients, and neglect of a legal matter resulting in a default judgment against his client.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct described above. Petitioner’s motion to confirm the special referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the fact that respondent fully cooperated throughout this proceeding, that the conversion was more in form than in substance, since no client was harmed, and that respondent was active in civic, religious and charitable affairs. Accordingly, respondent should be, and hereby is, suspended from the practice of law for a period of three years, commencing October 1, 1984, and until the further order of the court.
Mollen, P. J., Titone, Lazer, Mangano and Gibbons, JJ., concur.